      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                                DISTRICT OF KANSAS

ROGER COUCH,                                          )
                                                      )
                               Plaintiff,             )
                                                      )
v.                                                    ) Case No. 20-cv-2573-EFM
                                                      )
SEALY MATTRESS MANUFACTURING                          )
COMPANY, LLC,                                         )
                                                      )
                               Defendant.             )

                               AGREED PROTECTIVE ORDER

       Plaintiff Roger Couch (“Plaintiff”) asserts various claims against Defendant Sealy

Manufacturing Company LLC (“Defendant”) related to his prospective employment with

Defendant, including disability discrimination and retaliation in violation of the Americans with

Disabilities Act. The parties agree during the course of discovery it may be necessary to disclose

certain confidential information relating to the subject matter of this action. They agree certain

categories of such information should be treated as confidential, protected from disclosure outside

this litigation, and used only for purposes of prosecuting or defending this action and any appeals.

The parties jointly request entry of a protective order to limit the disclosure, dissemination, and

use of certain identified categories of confidential information.

       The parties assert in support of their request that protection of the identified categories of

confidential information is necessary because Plaintiff is expected to request documents and

information related to Defendant’s propriety business information and trade secrets. Moreover,

Plaintiff is expected to request documents and information regarding personnel files and records

regarding Defendant’s employees who are not, and are not expected to be, parties to this action.

Finally, Defendant is expected to request documents and information regarding Plaintiff’s

personal, financial, medical, educational, employment, and mental condition. Defendant considers
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 2 of 10




its proprietary information, trade secrets, and employment records to be private and/or

confidential. Plaintiff considers his personal, financial, medical, educational, employment, and

mental condition to be private and/or confidential.

       For good cause shown under Fed. R. Civ. P. 26(c), the court grants the parties’ request for

a Protective Order and hereby enters the following Protective Order:

       1.      Scope. All documents and materials produced in the course of discovery of this

case, including initial disclosures, responses to discovery requests, all deposition testimony and

exhibits, and information derived directly therefrom (hereinafter, collectively, “documents”), are

subject to this Order concerning Confidential Information as set forth below. As there is a

presumption in favor of open and public judicial proceedings in the federal courts, this Order will

be strictly construed in favor of public disclosure and open proceedings wherever possible.

       2.      Definition of Confidential Information. As used in this Order, “Confidential

Information” is defined as information that the producing party designates in good faith has been

previously maintained in a confidential manner and should be protected from disclosure and use

outside the litigation because its disclosure and use are restricted by statute or could potentially

cause harm to the interests of the disclosing party or nonparties. For purposes of this Order, the

parties will limit their designation of “Confidential Information” to the following categories of

information or documents: medical records, personnel files, tax returns, financial statements and

records, proprietary business records, trade secrets, and records whose disclosure is restricted or

prohibited by statute. Information or documents that are available to the public may not be

designated as Confidential Information.

       3.      Form and Timing of Designation. The producing party may designate documents

as containing Confidential Information and therefore subject to protection under this Order by



                                                 2
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 3 of 10




marking or placing the words “CONFIDENTIAL” (hereinafter, “the marking”) on the document

and on all copies in a manner that will not interfere with the legibility of the document. As used in

this Order, “copies” includes electronic images, duplicates, extracts, summaries, or descriptions

that contain the Confidential Information. The marking will be applied prior to or at the time the

documents are produced or disclosed. Applying the marking to a document does not mean that the

document has any status or protection by statute or otherwise except to the extent and for the

purposes of this Order. Copies that are made of any designated documents must also bear the

marking, except that indices, electronic databases, or lists of documents that do not contain

substantial portions or images of the text of marked documents and do not otherwise disclose the

substance of the Confidential Information are not required to be marked. By marking a designated

document as confidential, the designating attorney thereby certifies that the document contains

Confidential Information as defined in this Order.

       4.       Inadvertent Failure to Designate. Inadvertent failure to designate any document

or material as containing Confidential Information will not constitute a waiver of an otherwise

valid claim of confidentiality pursuant to this Order, so long as a claim of confidentiality is asserted

within 30 days after discovery of the inadvertent failure.

       5.       Depositions. Deposition testimony will be deemed confidential only if designated

as such when the deposition is taken or within a reasonable time after receipt of the deposition

transcript. Such designation must be specific as to the portions of the transcript and/or any exhibits

to be protected.




                                                   3
       Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 4 of 10




         6.       Protection of Confidential Material.

                  (a)      General Protections. Designated Confidential Information must be used or

disclosed solely for purposes of prosecuting or defending this lawsuit, including any appeals, or

any other related legal proceeding brought by one of the parties to this litigation.

                  (b)      Who May View Designated Confidential Information. Except with the

prior written consent of the designating party or prior order of the court, designated Confidential

Information may only be disclosed to the following persons:

                           (1)      The parties to this litigation, including any employees, agents, and
                                    representatives of the parties;1

                           (2)      Counsel for the parties and employees and agents of counsel;

                           (3)      The court and court personnel, including any special master
                                    appointed by the court, and members of the jury;

                           (4)      Court reporters, recorders, and videographers engaged for
                                    depositions;

                           (5)      Any mediator appointed by the court or jointly selected by the
                                    parties;

                           (6)      Any expert witness, outside consultant, or investigator retained
                                    specifically in connection with this litigation, but only after such
                                    persons have agreed to be bound by this Order;

                           (7)      Any potential, anticipated, or actual fact witness and his or her
                                    counsel, but only to the extent such confidential documents or
                                    information will assist the witness in recalling, relating, or
                                    explaining facts or in testifying, and only after such persons have
                                    agreed to be bound by this Order;

                           (8)      The author or recipient of the document (not including a person who
                                    received the document in the course of the litigation);

1
  If the confidential documents contain highly sensitive trade secrets or other highly sensitive competitive or
confidential information, and disclosure to another party would result in demonstrable harm to the disclosing party,
the parties may stipulate or move for the establishment of an additional category of protection (e.g., Attorneys’ Eyes
Only) that prohibits disclosure of such documents or information to that category or that limits disclosure only to
specifically designated in-house counsel or party representative(s) whose assistance is reasonably necessary to the
conduct of the litigation and who agree to be bound by the terms of the Order.

                                                          4
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 5 of 10




                        (9)    Independent providers of document reproduction, electronic
                               discovery, or other litigation services retained or employed
                               specifically in connection with this litigation;

                        (10)   Other persons only upon consent of the producing party and on such
                               conditions as the parties may agree; and

                        (11)   Any witness testifying at a deposition, hearing, or trial with counsel
                               for the parties present.

                (c)     Control of Documents. The parties must take reasonable efforts to prevent

       unauthorized or inadvertent disclosure of documents designated as containing Confidential

       Information pursuant to the terms of this Order.

       7.      Filing of Confidential Information. If a party seeks to file any document

containing Confidential Information subject to protection under this Order, that party must take

appropriate action to ensure that the document receives proper protection from public disclosure,

such as: (a) filing a redacted document with the consent of the party who designated the document

as confidential; or (b) seeking permission to file the document under seal by filing a motion for

leave to file under seal in accordance with D. Kan. Rule 5.4.6. Nothing in this Order will be

construed as a prior directive to allow any document to be filed under seal. The mere designation

of information as confidential pursuant to this Order is insufficient to satisfy the court’s

requirements for filing under seal in light of the public’s qualified right of access to court dockets.

The parties understand that the requested documents may be filed under seal only with the

permission of the court after proper motion. If the motion is granted and the requesting party

permitted to file the requested documents under seal, only counsel of record will have access to

the sealed documents.

       8.      Challenges to a Confidential Designation. The designation of any material or

document as Confidential Information is subject to challenge by any party. Before filing any

                                                  5
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 6 of 10




motion or objection to a confidential designation, though, the objecting party must meet and confer

in good faith to resolve the objection informally without judicial intervention. A party that elects

to challenge a confidentiality designation may file a motion that identifies the challenged material

and sets forth in detail the basis for the challenge; the parties are strongly encouraged to consider

arranging a telephone conference with the undersigned magistrate judge before filing such a

motion, but such a conference is not mandatory. The burden of proving the necessity of a

confidentiality designation remains with the party asserting confidentiality. Until the court rules

on the challenge, all parties must continue to treat the materials as Confidential Information under

the terms of this Order.

        9.     Use of Confidential Documents or Information at Deposition, Trial or

Hearing. Nothing in this Order will be construed to affect the use of any document, material, or

information at any deposition, trial or hearing. A party that intends to present or anticipates that

another party may present Confidential Information at a hearing or trial must bring that issue to

the attention of the court and the other parties without disclosing the Confidential Information. The

court may thereafter make such orders as are necessary to govern the use of such documents or

information at the hearing or trial.

        10.    Obligations on Conclusion of Litigation.

               (a)     Order Remains in Effect. Unless otherwise agreed or ordered, all

provisions of this Order will remain in effect and continue to be binding after conclusion of the

litigation.

               (b)     Return of Confidential Documents. Within 30 days after this litigation

concludes by settlement, final judgment, or final order, including all appeals, all documents

designated as containing Confidential Information, including copies as defined above, must be



                                                 6
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 7 of 10




returned to the party who previously produced the document unless: (1) the document has been

offered into evidence or filed without restriction as to disclosure; (2) the parties agree to destruction

of the document to the extent practicable in lieu of return; or (3) as to documents bearing the

notations, summations, or other mental impressions of the receiving party, that party elects to

destroy the documents and certifies to the producing party that it has done so.

                (c)     Retention of Work Product. Notwithstanding the above requirements to

return or destroy documents, counsel may retain attorney work product, including an index which

refers or relates to designated Confidential Information, so long as that work product does not

duplicate verbatim substantial portions of the text or images of designated documents. This work

product will continue to be confidential under this Order. An attorney may use his or her own work

product in subsequent litigation provided that its use does not disclose Confidential Information.

An attorney may also retain an entire copy of their client’s file as required by any applicable Rule

of Professional Conduct.

         11.    Order Subject to Modification. This Order is subject to modification by the court

on its own motion or on motion of any party or any other person with standing concerning the

subject matter. The Order must not, however, be modified until the parties have been given notice

and an opportunity to be heard on the proposed modification.

         12.    Enforcement of Protective Order. Even after the final disposition of this case, a

party or any other person with standing concerning the subject matter may file a motion to seek

leave to reopen the case for the limited purpose of enforcing or modifying the provisions of this

Order.

         13.    No Prior Judicial Determination. This Order is entered based on the

representations and agreements of the parties and for the purpose of facilitating discovery. Nothing



                                                   7
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 8 of 10




in this Order will be construed or presented as a judicial determination that any document or

material designated as Confidential Information by counsel or the parties is entitled to protection

under Fed. R. Civ. P. 26(c) or otherwise until such time as the court may rule on a specific

document or issue.

        14.     Persons Bound by Protective Order. This Order will take effect when entered

and is binding upon all counsel of record and their law firms, the parties, and persons made subject

to this Order by its terms.

        15.     Applicability to Parties Later Joined. If additional persons or entities become

parties to this lawsuit, they must not be given access to any Confidential Information until they

execute and file their written agreement to be bound by the provisions of this Order.

        16.     Protections Extended to Third-Party’s Confidential Information. The parties

agree to extend the provisions of this Protective Order to Confidential Information produced in

this case by third parties, if timely requested by the third party, or if produced by consent of a party

who designates the information as confidential.

        17.     Confidential Information Subpoenaed or Ordered Produced in Other

Litigation. If a receiving party is served with a subpoena or an order issued in other litigation that

would compel disclosure of any material or document designated in this action as Confidential

Information, the receiving party must so notify the designating party, in writing, immediately and

in no event more than three business days after receiving the subpoena or order. Such notification

must include a copy of the subpoena or court order.

        The receiving party also must immediately inform in writing the party who caused the

subpoena or order to issue in the other litigation that some or all of the material covered by the




                                                   8
      Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 9 of 10




subpoena or order is the subject of this Order, and deliver a copy of this Order promptly to the

party in the other action that caused the subpoena to issue.

       The purpose of imposing these duties is to alert the interested persons to the existence of

this Order and to afford the designating party in this case an opportunity to try to protect its

Confidential Information in the court from which the subpoena or order issued. The designating

party bears the burden and the expense of seeking protection in that court of its Confidential

Information, and nothing in these provisions should be construed as authorizing or encouraging a

receiving party in this action to disobey a lawful directive from another court. The obligations set

forth in this paragraph remain in effect while the party has in its possession, custody, or control

Confidential Information designated by the other party to this case.

       18.     Disclosure of Confidential Information Covered by Attorney-Client Privilege

or Work Product. Whether inadvertent or otherwise, the disclosure or production of any

information or document that is subject to an objection on the basis of attorney client privilege or

work product protection, including, but not limited to, information or documents that may be

considered Confidential Information under the Protective Order, will not be deemed to waive a

party’s claim to its privileged or protected nature or estop that party or the privilege holder from

designating the information or document as attorney client privileged or subject to the work-

product doctrine at a later date. Any party receiving any such information or document must return

it upon request to the producing party. Upon receiving such a request as to specific information or

documents, the receiving party must return the information or documents to the producing party

within 10 days, regardless of whether the receiving party agrees with the claim of privilege and/or

work product protection. Disclosure of the information or document by the other party prior to

such later designation will not be deemed a violation of the provisions of this Order. Although the



                                                 9
     Case 2:20-cv-02573-EFM-JPO Document 10 Filed 03/19/21 Page 10 of 10




provisions of this section constitute an order pursuant to Rule 502(d) and (e) of the Federal Rules

of Evidence, and will be construed in a manner consistent with the maximum protection provided

by said rule, nothing in this Order is intended or will be construed to limit a party’s right to conduct

a review of documents, including electronically-stored information, for relevance, responsiveness,

or segregation of privileged or protected information before production.

       IT IS SO ORDERED.

       Dated March 19, 2021, at Kansas City, KS.

                                                        s/ James P. O=Hara
                                                       James P. O=Hara
                                                       U.S. Magistrate Judge




WE SO MOVE                                             WE SO MOVE
and agree to abide by the                              and agree to abide by the
terms of this Order                                    terms of this Order



 /s/Kenneth D. Kinney                                  /s/Stacy M. Bunck
 Kenneth D. Kinney, D.Kan. #78544                      Stacy M. Bunck        KS # 20531
 4717 Grand Avenue, Suite 300                          OGLETREE, DEAKINS, NASH, SMOAK
 Kansas City, Missouri 64112                           & STEWART, P.C.
 Telephone: (816) 298-0086                             4520 Main Street, Suite 400
 Facsimile: (816) 298-9455                             Kansas City, MO 64111
 ken@rklawllc.com                                      816.471.1301
                                                       816.471.1303 (Facsimile)
                                                       stacy.bunck@ogletreedeakins.com

 Counsel for Plaintiff                                 Counsel for Defendant

 Dated: March 19, 2021                                 Dated: March 19, 2021




                                                  10
